                                                        Entered on Docket
                                                        March 14, 2019
                                                        EDWARD J. EMMONS, CLERK
                                                        U.S. BANKRUPTCY COURT
                                                        NORTHERN DISTRICT OF CALIFORNIA


 1   TIMOTHY S. LAFFREDI (WI SBN 1055133)
     Assistant United States Trustee       Signed and Filed: March 14, 2019
 2   CAMERON M. GULDEN (MN SBN 310931)
     Trial Attorney
 3   MARTA E. VILLACORTA (NY SBN 4918280)
     Trial Attorney
                                           ________________________________________
 4   United States Department of Justice   DENNIS MONTALI
     Office of the U.S. Trustee            U.S. Bankruptcy Judge
 5   450 Golden Gate Avenue, Suite 05-0153
     San Francisco, CA 94102
 6   Telephone: (415) 705-3333
     Facsimile: (415) 705-3379
 7   Email: marta.villacorta@usdoj.gov;
            cameron.m.gulden@usdoj.gov
 8
     Attorneys for Andrew R. Vara,
 9   Acting United States Trustee for Region 3 1

10
11                              UNITED STATES BANKRUPTCY COURT
12                              NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCISCO DIVISION
13
     In re:                                               Bankruptcy Case
14                                                        No. 19-30088 (DM)
     PG&E CORPORATION,
15
                - and -                                   Chapter 11
16
     PACIFIC GAS AND ELECTRIC                             (Lead Case)
17   COMPANY,
18                                                        (Jointly Administered)
                                  Debtors.
19                                                        Date: March 13, 2019
      Affects PG&E Corporation
      Affects Pacific Gas and Electric Company           Time: 9:30 a.m.
20                                                        Place: Honorable Dennis Montali
      Affects both Debtors
21                                                               450 Golden Gate Avenue
     * All papers shall be filed in the lead case,               16th Floor, Courtroom 17
22   No. 19-30088 (DM)                                           San Francisco, CA 94102
23            ORDER DENYING THE MOTION OF PUBLIC ENTITIES FOR APPOINTMENT
24                   OF OFFICIAL COMMITTEE OF PUBLIC ENTITIES
              A hearing on the Motion of Public Entities for Appointment of Official Committee of
25
     Public Entities Pursuant to 11 U.S.C. §§ 1102(a)(2) and 105(a) (ECF No. 720, “Motion”) was held
26
27
28

     1
      Andrew R. Vara, Acting United States Trustee for Region 3, is acting in this appointment for Tracy Hope
     Davis, United States Trustee for Region 17, who has recused herself.
     Case: 19-30088       Doc# 884      Filed: 03/14/19     Entered: 03/14/19 14:35:05         Page 1 of 3
 1
     in the above-captioned case on March 13, 2019, before the Honorable Dennis Montali.
 2   Appearances were noted on the record.
 3          For the reasons stated on the record at the hearing, the Motion is DENIED.
 4
 5          APPROVED AS TO FORM OF ORDER ONLY:
 6          Stutzman, Bromberg, Esserman & Plifka, P.C.
 7          By:__/s/ Sander L. Esserman_______________________________
               Sander L. Esserman
 8
              Attorneys for Public Entities Impacted by the Wildfires
 9
10                                        **END OF ORDER**

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  Page -2-



     Case: 19-30088     Doc# 884     Filed: 03/14/19     Entered: 03/14/19 14:35:05      Page 2 of 3
 1
 2
 3                                      COURT SERVICE LIST
 4
 5   All ECF Recipients
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                Page -3-



     Case: 19-30088       Doc# 884   Filed: 03/14/19   Entered: 03/14/19 14:35:05   Page 3 of 3
